Exhibit 10.10

[g109461ke01i001.jpg]

February 26, 2007

VIA HAND DELIVERY
PERSONAL AND CONFIDENTIAL

Byrne K. Mulrooney

2268 Acorn Palm Rd.
Boca Raton, FL  33432

Dear Byrne:

The purpose of this letter agreement and general release (the “Agreement”) is to
acknowledge, and set forth the terms of, our agreement with regard to your
resignation of employment with Spherion Corporation, its subsidiaries,
affiliates, successors, and assigns (the “Company”).


1.     RESIGNATION.  A)  YOU HEREBY CONFIRM YOUR VOLUNTARY RESIGNATION FROM
EMPLOYMENT WITH THE COMPANY EFFECTIVE AS OF MARCH 2, 2007 (THE “RESIGNATION
DATE”) AND, EFFECTIVE AS OF THE RESIGNATION DATE, YOU HEREBY CONFIRM YOUR
RESIGNATION FROM YOUR POSITION AS A SENIOR VICE PRESIDENT AND PRESIDENT,
STAFFING SERVICES GROUP AND THAT YOU WILL NOT BE ELIGIBLE FOR ANY BENEFITS OR
COMPENSATION AFTER THE RESIGNATION DATE, OTHER THAN AS SPECIFICALLY PROVIDED
HEREIN.  IN ADDITION, EFFECTIVE AS OF THE RESIGNATION DATE, YOU ARE HEREBY
TERMINATED FROM ALL OFFICES, TRUSTEESHIPS, COMMITTEE MEMBERSHIPS AND FIDUCIARY
CAPACITIES HELD WITH, OR ON BEHALF OF, THE COMPANY OR ANY BENEFIT PLANS OF THE
COMPANY.  THESE RESIGNATIONS WILL BECOME IRREVOCABLE ON THE EFFECTIVE DATE OF
THIS AGREEMENT, AS DEFINED IN SECTION 14 BELOW.  YOU FURTHER ACKNOWLEDGE AND
AGREE THAT, AFTER THE RESIGNATION DATE, YOU WILL NOT REPRESENT YOURSELF AS BEING
A DIRECTOR, EMPLOYEE, OFFICER, TRUSTEE, AGENT OR REPRESENTATIVE OF THE COMPANY
FOR ANY PURPOSE AND WILL NOT MAKE ANY PUBLIC STATEMENTS RELATING TO THE COMPANY
WITHOUT THE COMPANY’S PRIOR WRITTEN CONSENT, OTHER THAN GENERAL STATEMENTS
RELATING TO YOUR POSITION, TITLE OR EXPERIENCE WITH THE COMPANY, SUBJECT TO THE
CONFIDENTIALITY PROVISION UNDER SECTION 5 OF THIS AGREEMENT AND THE
NON-DISPARAGEMENT PROVISION UNDER SECTION 7 OF THIS AGREEMENT AND IN NO EVENT
SHALL YOU MAKE ANY STATEMENTS AS AN AGENT OR REPRESENTATIVE OF THE COMPANY.


B)       YOU ACKNOWLEDGE AND AGREE THAT THE COMPANY WILL NOT HAVE AN OBLIGATION
TO REHIRE YOU OR TO CONSIDER YOU FOR REEMPLOYMENT AFTER THE RESIGNATION DATE AND
THAT YOUR EMPLOYMENT WITH THE COMPANY IS PERMANENTLY AND IRREVOCABLY SEVERED.


C)       YOU ACKNOWLEDGE AND AGREE THAT THE EFFECTIVE DATE OF YOUR RESIGNATION
WILL BE ANNOUNCED ON JANUARY 29, 2007 (“RESIGNATION ANNOUNCEMENT DATE”).  AFTER
THE RESIGNATION ANNOUNCEMENT DATE AND PRIOR TO THE RESIGNATION DATE, YOU WILL BE
EXPECTED TO MAKE YOURSELF REASONABLY AVAILABLE TO SPHERION AND TO TRANSITION
YOUR PROJECTS, ACCOUNTS, CANDIDATES, OR OTHER RESPONSIBILITIES TO INDIVIDUALS
IDENTIFIED BY THE COMPANY; INTRODUCE KEY ACCOUNT CONTACTS TO INDIVIDUALS
IDENTIFIED BY THE COMPANY THROUGH PERSONAL INTRODUCTIONS; ANSWER QUESTIONS AND


--------------------------------------------------------------------------------


Byrne K. Mulrooney
February 26, 2007
Page 2 of 10

provide guidance and information as requested by the Company; use your best
efforts to facilitate and effect a smooth transition of all of your accounts,
candidates, and duties to the Company.  After the Resignation Announcement Date
and prior to the Resignation Date, the extent to which you will still be
expected to come into Spherion’s offices will be determined by Roy Krause.


2.     SEVERANCE PAYMENTS AND BENEFITS; OTHER DELIVERIES.  A)  SUBJECT TO THE
REMAINDER OF THIS SECTION 2 AND SECTIONS 3, 5, 6, 7, 8, 9 AND 10 AND YOUR
COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, YOU WILL BE ENTITLED TO RECEIVE:


I)              YOUR REGULAR SALARY AND UNUSED ACCRUED AND EARNED VACATION
THROUGH THE RESIGNATION DATE.


II)             CASH SEVERANCE PAY TOTALING FIVE HUNDRED SEVENTY-EIGHT THOUSAND
FIVE HUNDRED SIXTY-THREE DOLLARS AND NO CENTS ($578,563.00), REDUCED BY ANY
APPLICABLE PAYROLL OR OTHER TAXES REQUIRED TO BE WITHHELD, PAYABLE IN A LUMP SUM
WITHIN THIRTY (30) DAYS AFTER THE RESIGNATION DATE.


III)            A CASH PAYMENT OF $174,286, REDUCED BY ANY APPLICABLE PAYROLL OR
OTHER TAXES REQUIRED TO BE WITHHELD, PAYABLE MARCH 2, 2007, AS PAYMENT UNDER
YOUR 2006 INCENTIVE PLAN.


IV)           THE EMPLOYEE STOCK OPTIONS AND DEFERRED STOCK UNITS GRANTED TO YOU
SHALL TERMINATE AND EXPIRE IN ACCORDANCE WITH THE TERMS OF THEIR RESPECTIVE
GRANT DOCUMENTS, ARE ONLY EXERCISABLE TO THE EXTENT PROVIDED THEREIN, AND SHALL
NOT BE SUBJECT TO ACCELERATED VESTING.  ALL STOCK OPTIONS VESTED ON OR PRIOR TO
THE RESIGNATION DATE WILL TERMINATE AND EXPIRE AT 12:01 A.M. ON JUNE 2, 2007 AND
WILL ONLY BE EXERCISABLE PRIOR TO SUCH DATE.


V)            REIMBURSEMENT FOR EXPENSES INCURRED BY YOU IN ACCORDANCE WITH THE
COMPANY’S POLICY BUT NOT REIMBURSED PRIOR TO THE RESIGNATION DATE.


B)       THE COMPANY MAY WITHHOLD FROM ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT
SUCH FEDERAL, STATE AND LOCAL TAXES AS ARE REQUIRED TO BE WITHHELD (WITH RESPECT
TO AMOUNTS PAYABLE HEREUNDER OR UNDER ANY BENEFIT PLAN OR ARRANGEMENT MAINTAINED
BY THE COMPANY) PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


C)       THESE PAYMENTS WILL BE ISSUED IN ACCORDANCE WITH APPLICABLE LAW AND ARE
SUBJECT TO ALL APPLICABLE DEDUCTIONS.  FUTURE PAYMENTS, IF ANY, WILL ALSO BE
PAID BY CHECK, MAILED TO THE ADDRESS SHOWN ABOVE, OR BY DIRECT DEPOSIT IF YOU
HAVE AUTHORIZED DIRECT DEPOSIT OF PAY.    ACCORDINGLY, OTHER THAN THE
COMPENSATION IDENTIFIED ABOVE, YOU ARE NOT ELIGIBLE, NOR ENTITLED TO RECEIVE ANY
OTHER BONUSES OR COMPENSATION FROM THE COMPANY.  THE AMOUNT SPECIFIED IN THIS
SECTION DESCRIBES ALL COMPENSATION, OR OTHER AMOUNTS TO BE PAID TO YOU PURSUANT
TO ANY CONTRACT, UNDERSTANDING OR TERM OR CONDITION OF YOUR EMPLOYMENT,
INCLUDING ANY AGREEMENTS OR REPRESENTATIONS MADE BY OR BETWEEN YOU AND THE
COMPANY.


D)       NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, TO THE
EXTENT YOU ARE DEEMED A “KEY EMPLOYEE” FOR PURPOSES OF SECTION 409A OF THE
INTERNAL REVENUE CODE OF 1986, AS


--------------------------------------------------------------------------------


Byrne K. Mulrooney
February 26, 2007
Page 3 of 10

amended, and notwithstanding any contrary provision which exists in any of the
Company’s deferred compensation plans, any distribution of deferred compensation
to you will be delayed for a period of 6 months after the Resignation Date as
required by Section 409A of the Internal Revenue Code of 1986, as amended.


3.     TRANSITION SERVICES.  ON AND AFTER THE RESIGNATION DATE, YOU SHALL MAKE
YOURSELF REASONABLY AVAILABLE TO THE COMPANY: A) TO ANSWER QUESTIONS AND PROVIDE
GUIDANCE AS REASONABLY REQUESTED BY THE COMPANY FROM TIME TO TIME; AND B) TO
COOPERATE WITH THE COMPANY AND PROVIDE INFORMATION AS TO MATTERS WHICH YOU WERE
PERSONALLY INVOLVED, OR HAVE INFORMATION ON, WHILE YOU WERE AN OFFICER OR
EMPLOYEE OF THE COMPANY AND WHICH BECOME THE SUBJECT OF AN ACTION,
INVESTIGATION, PROCEEDING, LITIGATION OR OTHERWISE, UPON REASONABLE NOTICE,
INCLUDING, THAT YOU WILL TESTIFY AS A WITNESS IN CONNECTION WITH SUCH MATTERS IF
REQUESTED BY THE COMPANY TO DO SO.  ALL REASONABLE EXPENSES ASSOCIATED WITH SUCH
TRANSITION SERVICES SHALL BE PAID IN ACCORDANCE WITH THE GUIDELINES SET FORTH IN
THE COMPANY’S BUSINESS EXPENSE REIMBURSEMENT POLICY.


4.     FULL DISCHARGE.  YOU AGREE AND ACKNOWLEDGE THAT THE PAYMENTS AND BENEFITS
PROVIDED IN SECTION 2 ABOVE AND THE OTHER ENTITLEMENTS HEREUNDER:  A) ARE IN
FULL DISCHARGE OF ANY AND ALL LIABILITIES AND OBLIGATIONS OF THE COMPANY TO YOU,
MONETARILY OR WITH RESPECT TO EMPLOYEE BENEFITS OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL OBLIGATIONS ARISING UNDER ANY ALLEGED WRITTEN OR ORAL
EMPLOYMENT AGREEMENT, CHANGE IN CONTROL AGREEMENT, POLICY, PLAN OR PROCEDURE OF
THE COMPANY AND/OR ANY ALLEGED UNDERSTANDING OR ARRANGEMENT BETWEEN YOU AND THE
COMPANY OR ANY OF ITS OFFICERS; AND B) EXCEED ANY PAYMENT, BENEFIT, OR OTHER
THING OF VALUE TO WHICH YOU MIGHT OTHERWISE BE ENTITLED BUT FOR THIS AGREEMENT
UNDER ANY POLICY, PLAN OR PROCEDURE OF THE COMPANY OR ANY PRIOR AGREEMENT
BETWEEN YOU AND THE COMPANY.


5.     CONFIDENTIALITY.  (A)  YOU WILL NOT AT ANY TIME (WHETHER DURING OR AFTER
YOUR EMPLOYMENT WITH THE COMPANY) DISCLOSE OR USE FOR YOUR OWN BENEFIT OR
PURPOSES, OR FOR THE BENEFIT OR PURPOSE OF ANY OTHER PERSON, FIRM, PARTNERSHIP,
JOINT VENTURE, ASSOCIATION, CORPORATION OR OTHER BUSINESS ORGANIZATION, ENTITY
OR ENTERPRISE, ANY TRADE SECRETS, CONFIDENTIAL DATA, OR OTHER CONFIDENTIAL
INFORMATION RELATING TO CUSTOMERS, EMPLOYEES, JOB APPLICANTS, SERVICES,
DEVELOPMENT PROGRAMS, PRICES, COSTS, MARKETING, TRADING, INVESTMENT, SALES
ACTIVITIES, PROMOTION, PROCESSES, SYSTEMS, CREDIT AND FINANCIAL DATA, FINANCING
METHODS, PLANS, PROPRIETARY COMPUTER SOFTWARE, REQUEST FOR PROPOSAL DOCUMENTS,
OR THE BUSINESS AND AFFAIRS OF THE COMPANY GENERALLY, OR OF ANY AFFILIATE OF THE
COMPANY; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT APPLY TO INFORMATION
WHICH IS GENERALLY KNOWN TO THE INDUSTRY OR THE PUBLIC OTHER THAN AS A RESULT OF
YOUR BREACH OF THIS COVENANT.  YOU EXPRESSLY WARRANT THAT YOU HAVE RETURNED TO
THE COMPANY ALL MEMORANDA, BOOKS, PAPERS, PLANS, INFORMATION, LETTERS AND OTHER
DATA, AND ALL COPIES THEREOF OR THEREFROM (WHETHER IN WRITTEN, PRINTED,
ELECTRONIC OR OTHER FORM), IN ANY WAY RELATING TO THE BUSINESS OF THE COMPANY
AND ITS AFFILIATES.  IN THE EVENT THAT YOU LEARN OF ANY PROPERTY OF THE COMPANY
TO BE IN YOUR CUSTODY, YOU WILL PROMPTLY RETURN SUCH PROPERTY TO THE COMPANY.


6.     COVENANT NOT TO COMPETE.  A) IN GENERAL.  YOU AGREE THAT FOR A PERIOD OF
ONE (1) YEAR AFTER THE RESIGNATION DATE (THE “NON-COMPETE PERIOD”), YOU SHALL
NOT, ANYWHERE IN THE UNITED STATES:


--------------------------------------------------------------------------------


Byrne K. Mulrooney
February 26, 2007
Page 4 of 10


I)              ACT AS AN EMPLOYEE, DIRECTOR, CONSULTANT, PARTNER, PRINCIPAL,
AGENT, REPRESENTATIVE, OWNER OR STOCKHOLDER (OTHER THAN AS A STOCKHOLDER OF LESS
THAN A ONE PERCENT (1%) EQUITY INTEREST) FOR (1) ANY PUBLIC COMPANY THAT DERIVES
ANY REVENUE FROM ANY BUSINESS LINE IN WHICH THE COMPANY DERIVES $25 MILLION OR
MORE IN ANNUALIZED REVENUES AS OF THE RESIGNATION DATE OR FROM THE PRINCIPAL
BUSINESS LINE IN WHICH YOU WERE DIRECTLY INVOLVED IMMEDIATELY PRIOR TO THE
RESIGNATION DATE (COLLECTIVELY, THE “BUSINESS LINES”) OR (2) ANY PRIVATE COMPANY
THAT DERIVES $25 MILLION OR MORE IN ANNUALIZED REVENUES FROM ANY COMBINATION OF
ONE OR MORE OF THE BUSINESS LINES;


II)             SOLICIT PROFESSIONAL OR COMMERCIAL STAFFING OR RECRUITING OR
RECRUITMENT PROCESS OUTSOURCING BUSINESS FROM, OR PERFORM RELATED SERVICES FOR,
OR INDUCE OTHERS TO PERFORM SUCH SERVICES FOR, ANY COMPANY OR OTHER BUSINESS
ENTITY WHICH AT ANY TIME DURING THE ONE (1) YEAR PERIOD IMMEDIATELY PRECEDING
THE RESIGNATION DATE WAS A CLIENT OF THE COMPANY OR ITS AFFILIATES; OR


III)            OFFER, OR CAUSE TO BE OFFERED, EMPLOYMENT WITH ANY BUSINESS,
WHETHER IN CORPORATE, PROPRIETORSHIP, OR PARTNERSHIP FORM OR OTHERWISE, EITHER
ON A FULL-TIME, PART-TIME OR CONSULTING BASIS, TO ANY PERSON WHO WAS EMPLOYED BY
THE COMPANY OR ITS AFFILIATES OR FOR WHOM THE COMPANY OR ITS AFFILIATES
PERFORMED OUTPLACEMENT SERVICES, IN EITHER CASE AT ANY TIME DURING THE ONE (1)
YEAR PERIOD IMMEDIATELY PRECEDING THE RESIGNATION DATE.


IV)           FOR PURPOSES OF THIS AGREEMENT, AFFILIATES OF THE COMPANY INCLUDE
SUBSIDIARIES 50% OR MORE OWNED BY THE COMPANY AND THE COMPANY’S FRANCHISEES AND
LICENSEES.


B)    EXTENDED NO-HIRE PROVISION.  IN ADDITION TO THE RESTRICTIONS PROVIDED
ABOVE, YOU REPRESENT AND AGREE THAT YOU HAVE NOT, AND WILL NOT FOR A PERIOD OF
TWO (2) YEARS FOLLOWING THE RESIGNATION DATE (I.E, MARCH 2, 2007 THROUGH MARCH
1, 2009), EITHER DIRECTLY OR INDIRECTLY, ON YOUR OWN BEHALF OR IN THE SERVICE OF
OR ON BEHALF OF OTHERS, WITHOUT PRIOR WRITTEN CONSENT OF THE GENERAL COUNSEL OF
THE COMPANY, SOLICIT THE EMPLOYMENT OF, INTERVIEW, INDUCE OR ATTEMPT TO INDUCE
TO LEAVE THE EMPLOY OF THE COMPANY, OFFER OR CAUSE TO BE OFFERED EMPLOYMENT WITH
ANY BUSINESS, OR HIRE FOR ANY BUSINESS (WHETHER AS AN EMPLOYEE, INDEPENDENT
CONTRACTOR, CONSULTANT OR IN ANY OTHER CAPACITY), ANY OF THE PERSONS LISTED ON
EXHIBIT “A” ATTACHED HERETO.


C)     EXTENDED NON-SOLICIT OF CUSTOMERS PROVISION.  IN ADDITION TO THE
RESTRICTIONS PROVIDED ABOVE, YOU REPRESENT AND AGREE THAT YOU HAVE NOT, AND WILL
NOT FOR A PERIOD OF TWO (2) YEARS FOLLOWING THE RESIGNATION DATE (I.E, MARCH 2,
2007 THROUGH MARCH 1, 2009), EITHER DIRECTLY OR INDIRECTLY, ON YOUR OWN BEHALF
OR IN THE SERVICE OF OR ON BEHALF OF OTHERS, WITHOUT PRIOR WRITTEN CONSENT OF
THE GENERAL COUNSEL OF THE COMPANY, SOLICIT EITHER PROFESSIONAL OR COMMERCIAL
STAFFING OR RECRUITING OR RECRUITMENT PROCESS OUTSOURCING BUSINESS FROM, OR
PERFORM SUCH SERVICES FOR, OR INDUCE OTHERS TO PERFORM SUCH SERVICES FOR, ANY
COMPANY OR OTHER BUSINESS ENTITY LISTED ON EXHIBIT “B” ATTACHED HERETO.


7.     NON-DISPARAGEMENT.  A)  YOU SHALL NOT ACT TO DAMAGE THE COMPANY OR THE
COMPANY’S REPUTATION OR DISPARAGE THE COMPANY OR ITS PAST OR PRESENT OFFICERS,
DIRECTORS OR EMPLOYEES (COLLECTIVELY, THE “PROTECTED GROUP”), PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO TRUTHFUL STATEMENTS MADE IN COMPLIANCE WITH LEGAL
PROCESS OR GOVERNMENTAL INQUIRY.


--------------------------------------------------------------------------------


Byrne K. Mulrooney
February 26, 2007
Page 5 of 10


B)  NEITHER THE COMPANY NOR ANY THEN SENIOR-LEVEL EXECUTIVE OF THE COMPANY SHALL
ACT TO DAMAGE YOU OR YOUR REPUTATION OR DISPARAGE YOU, PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO TRUTHFUL STATEMENTS MADE IN COMPLIANCE WITH LEGAL
PROCESS OR GOVERNMENTAL INQUIRY, OR PROTECTED BY PRIVILEGE OR AS REQUIRED BY
LEGAL FILING OR DISCLOSURE REQUIREMENTS.


8.     EQUITABLE RELIEF AND OTHER REMEDIES; REFORMATION; CONSIDERATION.  A) YOU
ACKNOWLEDGE AND AGREE THAT THE COMPANY’S REMEDIES AT LAW FOR A BREACH OR
THREATENED BREACH OF ANY OF THE PROVISIONS OF SECTIONS 5, 6, AND 7 WOULD BE
INADEQUATE AND, IN RECOGNITION OF THIS FACT, YOU AGREE THAT, IN THE EVENT OF
SUCH A BREACH OR THREATENED BREACH, IN ADDITION TO ANY REMEDIES AT LAW, THE
COMPANY, AFTER THE POSTING OF A REASONABLE BOND UNDER FLORIDA LAW, SHALL BE
ENTITLED TO OBTAIN EQUITABLE RELIEF IN THE FORM OF SPECIFIC PERFORMANCE,
TEMPORARY RESTRAINING ORDER, A TEMPORARY OR PERMANENT INJUNCTION OR ANY OTHER
EQUITABLE REMEDY WHICH MAY THEN BE AVAILABLE.


B)       IF THE PROVISIONS OF SECTIONS 5, 6 AND 7 WOULD OTHERWISE BE DETERMINED
INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION, SUCH COURT SHALL
EXERCISE ITS DISCRETION IN REFORMING THE PROVISIONS OF SUCH SECTIONS TO THE END
THAT YOU BE SUBJECT TO SUCH RESTRICTIVE COVENANT, REASONABLE UNDER THE
CIRCUMSTANCES, ENFORCEABLE BY THE COMPANY.


C)     THE CONSIDERATION FOR THIS AGREEMENT, INCLUDING WITHOUT LIMITATION THE
RELEASE AND THE COVENANTS CONTAINED IN SECTIONS 5, 6 AND 7, THE SUFFICIENCY OF
WHICH IS HEREBY ACKNOWLEDGED, WAS THE COMPANY’S AGREEMENT TO EMPLOY YOU, PROVIDE
COMPENSATION AND BENEFITS, AND THE COMPANY’S AGREEMENT HEREIN TO PROVIDE YOU
WITH THE CONSIDERATION PROVIDED BY THIS AGREEMENT.


9.     EXECUTIVE’S RELEASE.  A)  FOR AND IN CONSIDERATION OF THE PAYMENTS TO BE
MADE AND THE PROMISES SET FORTH IN THIS AGREEMENT, YOU, FOR YOURSELF AND FOR
YOUR HEIRS, DEPENDENTS, EXECUTORS, ADMINISTRATORS, TRUSTEES, LEGAL
REPRESENTATIVES AND ASSIGNS (COLLECTIVELY REFERRED TO AS “RELEASORS”), HEREBY
FOREVER RELEASE, WAIVE AND DISCHARGE THE COMPANY, EMPLOYEE BENEFIT AND/OR
PENSION PLANS OR FUNDS, INSURERS, SUCCESSORS AND ASSIGNS, AND ALL OF ITS OR
THEIR PAST, PRESENT AND/OR FUTURE OFFICERS, TRUSTEES, AGENTS, ATTORNEYS,
EMPLOYEES, FIDUCIARIES, TRUSTEES, ADMINISTRATORS AND ASSIGNS, WHETHER ACTING AS
AGENTS FOR THE COMPANY OR IN THEIR INDIVIDUAL CAPACITIES (COLLECTIVELY REFERRED
TO AS “RELEASEES”), FROM ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, FEES AND
LIABILITIES OF ANY KIND WHATSOEVER, WHETHER KNOWN OR UNKNOWN, WHICH RELEASORS
EVER HAD, NOW HAVE, OR HEREAFTER MAY HAVE AGAINST RELEASEES BY REASON OF ANY
ACTUAL OR ALLEGED ACT, OMISSION, TRANSACTION, PRACTICE, POLICY, PROCEDURE,
CONDUCT, OCCURRENCE, OR OTHER MATTER UP TO AND INCLUDING THE DATE OF YOUR
EXECUTION OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, THOSE IN CONNECTION
WITH, OR IN ANY WAY RELATED TO OR ARISING OUT OF, YOUR EMPLOYMENT, SERVICE AS A
DIRECTOR, SERVICE AS A TRUSTEE, SERVICE AS A FIDUCIARY OR TERMINATION OF ANY OF
THE FOREGOING WITH THE COMPANY OR ANY OTHER AGREEMENT, UNDERSTANDING,
RELATIONSHIP, ARRANGEMENT, ACT, OMISSION OR OCCURRENCE, WITH THE COMPANY OR
OTHER CLAIMS.


B)       WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THIS AGREEMENT IS
INTENDED AND SHALL RELEASE THE RELEASEES FROM ANY AND ALL CLAIMS, WHETHER KNOWN
OR UNKNOWN, WHICH RELEASORS EVER HAD, NOW HAVE, OR MAY HEREAFTER HAVE AGAINST
THE RELEASEES INCLUDING, BUT NOT LIMITED TO,  (I) ANY CLAIM OF DISCRIMINATION OR
RETALIATION UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT (“ADEA”) 29 U.S.C.
SECTION 621 ET SEQ., TITLE VII OF THE CIVIL RIGHTS ACT, THE AMERICANS WITH
DISABILITIES ACT, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (EXCLUDING CLAIMS FOR ACCRUED, VESTED BENEFITS UNDER ANY EMPLOYEE
BENEFIT PLAN OF THE COMPANY IN ACCORDANCE WITH THE


--------------------------------------------------------------------------------


Byrne K. Mulrooney
February 26, 2007
Page 6 of 10

terms and conditions of such plan and applicable law) or the Family and Medical
Leave Act; (ii) any claim under the Florida Civil Rights Act of 1992 (formerly
known as the Human Rights Act of 1977), the Florida Equal Pay Law, the Florida
Aids Act, the Florida Whistle Blower Law and waivable rights under the Florida
Constitution; (iii) any other claim (whether based on federal, state or local
law or ordinance statutory or decisional) relating to or arising out of your
employment, the terms and conditions of such employment, the termination of such
employment and/or any of the events relating directly or indirectly to or
surrounding the termination of such employment, and/or any of the events
relating directly or indirectly to or surrounding the termination of that
employment, including, but not limited, breach of contract (express or implied),
tort, wrongful discharge, detrimental reliance, defamation, emotional distress
or compensatory or punitive damages; and (iv) any claim for attorney’s fees,
costs, disbursements and the like.


C)       YOU AGREE THAT YOU WILL NOT, FROM ANY SOURCE OR PROCEEDING, SEEK OR
ACCEPT ANY AWARD OR SETTLEMENT WITH RESPECT TO ANY CLAIM OR RIGHT COVERED BY
SECTION 9(A) OR (B) ABOVE, INCLUDING, WITHOUT LIMITATION, ANY SOURCE OR
PROCEEDING INVOLVING ANY PERSON OR ENTITY, THE UNITED STATES EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION OR OTHER SIMILAR FEDERAL OR STATE AGENCY.  EXCEPT AS
OTHERWISE REQUIRED BY LAW, YOU FURTHER AGREE THAT YOU WILL NOT, AT ANY TIME
HEREAFTER, COMMENCE, MAINTAIN, PROSECUTE, PARTICIPATE IN AS A PARTY, PERMIT TO
BE FILED BY ANY OTHER PERSON ON YOUR BEHALF (TO THE EXTENT IT IS WITHIN YOUR
CONTROL OR PERMITTED BY LAW), OR ASSIST IN THE COMMENCEMENT OR PROSECUTION OF AS
AN ADVISOR, WITNESS (UNLESS COMPELLED BY LEGAL PROCESS OR COURT ORDER) OR
OTHERWISE, ANY ACTION OR PROCEEDING OF ANY KIND, JUDICIAL OR ADMINISTRATIVE (ON
YOUR OWN BEHALF, ON BEHALF OF ANY OTHER PERSON AND/OR ON BEHALF OF OR AS A
MEMBER OF ANY ALLEGED CLASS OF PERSONS) IN ANY COURT, AGENCY, INVESTIGATIVE OR
ADMINISTRATIVE BODY AGAINST ANY RELEASEE WITH RESPECT TO ANY ACTUAL OR ALLEGED
ACT, OMISSION, TRANSACTION, PRACTICE, CONDUCT, OCCURRENCE OR ANY OTHER MATTER UP
TO AND INCLUDING THE DATE OF YOUR EXECUTION OF THIS AGREEMENT WHICH YOU RELEASED
PURSUANT TO SECTION 9(A) OR (B) ABOVE.  YOU FURTHER REPRESENT THAT, AS OF THE
DATE YOU SIGN THIS AGREEMENT, YOU HAVE NOT TAKEN ANY ACTION ENCOMPASSED BY THIS
SECTION 9(C).  IF, NOTWITHSTANDING THE FOREGOING PROMISES, YOU VIOLATE THIS
SECTION 9(C), YOU WILL INDEMNIFY AND HOLD HARMLESS RELEASEES FROM AND AGAINST
ANY AND ALL DEMANDS, ASSESSMENTS, JUDGMENTS, COSTS, DAMAGES, LOSSES AND
LIABILITIES AND ATTORNEYS’ FEES AND OTHER EXPENSES WHICH RESULT FROM, OR ARE
INCIDENTS TO, SUCH VIOLATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
THIS SECTION 9(C) SHALL NOT APPLY TO ANY CLAIMS THAT YOU MAY HAVE UNDER THE ADEA
AND SHALL NOT APPLY TO THE PORTION OF THE RELEASE PROVIDED FOR IN SECTION 9(A)
OR (B) RELATING TO THE ADEA.


(D)           THE SOLE MATTERS TO WHICH THE RELEASE AND COVENANTS IN THIS
SECTION 9 DO NOT APPLY ARE:  (I) YOUR RIGHTS OF INDEMNIFICATION TO WHICH YOU
WERE ENTITLED IMMEDIATELY PRIOR TO THE RESIGNATION DATE UNDER THE COMPANY’S
BY-LAWS, THE COMPANY’S CERTIFICATE OF INCORPORATION OR OTHERWISE WITH REGARD TO
YOUR SERVICE AS AN OFFICER OF THE COMPANY; (II) RIGHTS UNDER ANY TAX-QUALIFIED
PENSION PLAN MAINTAINED BY THE COMPANY OR UNDER THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”); (III) RIGHTS UNDER THIS AGREEMENT;
OR (IV) YOUR GENERAL RIGHTS AS A COMMON STOCKHOLDER OF THE COMPANY.


10.   COMPANY POLICIES, PLANS AND PROGRAMS.  WHENEVER ANY RIGHTS UNDER THIS
AGREEMENT DEPEND ON THE TERMS OF A POLICY, PLAN OR PROGRAM ESTABLISHED OR
MAINTAINED BY THE COMPANY, ANY DETERMINATION OF THESE RIGHTS SHALL BE MADE ON
THE BASIS OF THE POLICY, PLAN OR PROGRAM IN EFFECT AT THE TIME AS OF WHICH THE
DETERMINATION IS MADE.  NO REFERENCE IN THIS AGREEMENT TO ANY POLICY, PLAN OR
PROGRAM ESTABLISHED OR MAINTAINED BY THE COMPANY SHALL PRECLUDE THE COMPANY FROM


--------------------------------------------------------------------------------


Byrne K. Mulrooney
February 26, 2007
Page 7 of 10

prospectively or retroactively changing or amending or terminating that policy,
plan or program or adopting a new policy, plan or program in lieu of the
then-existing policy, plan or program.


11.   RESOLUTION OF DISPUTES.


A)       EXCEPT AS SET FORTH IN SECTION 11(B), THE PARTIES SHALL SUBMIT ANY
CLAIM, DEMAND, DISPUTE, CHARGE OR CAUSE OF ACTION (IN ANY SUCH CASE, A “CLAIM”)
ARISING OUT OF, IN CONNECTION WITH, OR RELATING TO THIS AGREEMENT TO BINDING
ARBITRATION IN CONFORMANCE WITH THE J*A*M*S/ENDISPUTE STREAMLINED ARBITRATION
RULES AND PROCEDURES OR THE J*A*M*S/ENDISPUTE COMPREHENSIVE ARBITRATION RULES
AND PROCEDURES, AS APPLICABLE, BUT EXPRESSLY EXCLUDING RULE 28 OF THE J*A*M*S/
ENDISPUTE STREAMLINED RULES AND RULE 33 OF THE J*A*M*S/ENDISPUTE COMPREHENSIVE
RULES, AS THE CASE MAY BE.  ALL ARBITRATION PROCEDURES SHALL BE HELD IN FORT
LAUDERDALE, FLORIDA AND SHALL BE SUBJECT TO THE CHOICE OF LAW PROVISIONS SET
FORTH IN SECTION 12 OF THIS AGREEMENT.


B)       IN THE EVENT OF ANY DISPUTE ARISING OUT OF OR RELATING TO THIS
AGREEMENT FOR WHICH ANY PARTY IS SEEKING INJUNCTIVE RELIEF, SPECIFIC PERFORMANCE
OR OTHER EQUITABLE RELIEF, SUCH MATTER MAY BE RESOLVED BY LITIGATION. 
ACCORDINGLY, THE PARTIES SHALL SUBMIT SUCH MATTER TO THE EXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF FLORIDA OR, IF
JURISDICTION IS NOT AVAILABLE THEREIN, ANY OTHER COURT LOCATED IN BROWARD
COUNTY, FLORIDA, AND HEREBY WAIVE ANY AND ALL OBJECTIONS TO SUCH JURISDICTION OR
VENUE THAT THEY MAY HAVE.  EACH PARTY AGREES THAT PROCESS MAY BE SERVED UPON
SUCH PARTY IN ANY MANNER AUTHORIZED UNDER THE LAWS OF THE UNITED STATES OR
FLORIDA, AND WAIVES ANY OBJECTIONS THAT SUCH PARTY MAY OTHERWISE HAVE TO SUCH
PROCESS.


12.   MISCELLANEOUS.  A)  THIS AGREEMENT REPRESENTS THE COMPLETE UNDERSTANDING
BETWEEN YOU AND THE COMPANY AND SUPERSEDES ANY AND ALL OTHER AGREEMENTS BETWEEN
THE PARTIES, INCLUDING WITHOUT LIMITATION, THE EMPLOYMENT AGREEMENT AND THE
CHANGE IN CONTROL AGREEMENT, EACH BETWEEN YOU AND THE COMPANY AND EACH DATED
NOVEMBER 30, 2003, AS ALL SUCH HAVE BEEN AMENDED TO DATE, AS WELL AS ANY
MEMORANDUMS, LETTERS OR OTHER AGREEMENTS REGARDING YOUR EMPLOYMENT OR SEPARATION
FROM THE COMPANY.    NO OTHER PROMISES OR AGREEMENTS WILL BE BINDING UNLESS IN
WRITING AND SIGNED BY YOU AND THE COMPANY.


B)       EXCEPT AS IT MAY BE PREEMPTED BY ERISA, THIS AGREEMENT WILL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA
WITHOUT REGARD TO THAT STATE’S PRINCIPLES OF CONFLICTS OF LAW.


C)       IF, AT ANY TIME AFTER THE EXECUTION OF THIS AGREEMENT, ANY PROVISION OF
THIS AGREEMENT WILL BE HELD TO BE ILLEGAL OR UNENFORCEABLE BY A COURT OF
COMPETENT JURISDICTION, SOLELY SUCH PROVISION WILL BE OF NO FORCE OR EFFECT. 
EXCEPT WITH RESPECT TO CLAIMS UNDER THE ADEA, IF YOU SEEK TO CHALLENGE THE
VALIDITY OF OR OTHERWISE VITIATE THIS AGREEMENT, YOU WILL, AS A PRECONDITION, BE
REQUIRED TO REPAY THE COMPANY ALL AMOUNTS PAID TO YOU BY THE COMPANY PURSUANT TO
THIS AGREEMENT AND, IF APPLICABLE, THE COMPANY WILL NOT BE REQUIRED TO MAKE ANY
ADDITIONAL PAYMENTS.


D)       THIS AGREEMENT IS BINDING UPON, AND WILL INURE TO THE BENEFIT OF, YOU
AND THE COMPANY AND YOUR AND ITS RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS,
SUCCESSORS AND ASSIGNS.  IN ADDITION, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE RESTRICTIVE COVENANTS CONTAINED IN SECTIONS 5 AND 6, AS WELL AS
THE PROVISIONS IN SECTIONS 7 AND 8 ARE INTENDED FOR THE BENEFIT OF ANY SUCCESSOR
OF


--------------------------------------------------------------------------------


Byrne K. Mulrooney
February 26, 2007
Page 8 of 10

Spherion, and such Successor shall be entitled to enforce such Sections on the
terms and conditions as the Company.


E)       THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, INCLUDING
BY FACSIMILE SIGNATURES, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


13.   ACKNOWLEDGEMENT.  YOU ARE HEREBY ADVISED BY THE COMPANY, AND ACKNOWLEDGE
THAT YOU HAVE BEEN SO ADVISED IN WRITING, TO CONSULT INDEPENDENT LEGAL COUNSEL
OF YOUR CHOICE BEFORE SIGNING THIS AGREEMENT.  YOU FURTHER ACKNOWLEDGE THAT YOU
HAVE HAD THE OPPORTUNITY TO CONSULT INDEPENDENT LEGAL COUNSEL AND TO CONSIDER
THE TERMS OF THIS AGREEMENT FOR A PERIOD OF AT LEAST 21 DAYS.  YOU FURTHER
ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ THIS AGREEMENT IN ITS ENTIRETY; THAT
YOU HAVE HAD AN ADEQUATE OPPORTUNITY TO CONSIDER IT AND TO CONSULT WITH ANY
ADVISORS OF YOUR CHOICE ABOUT IT; THAT YOU HAVE HAD THE OPPORTUNITY TO CONSULT
INDEPENDENT LEGAL COUNSEL OF YOUR CHOICE WHO HAS ANSWERED TO YOUR SATISFACTION
ALL QUESTIONS YOU HAD REGARDING THIS AGREEMENT; THAT YOU UNDERSTAND ALL THE
TERMS OF THIS AGREEMENT AND THEIR SIGNIFICANCE; THAT YOU KNOWINGLY AND
VOLUNTARILY ASSENT TO ALL THE TERMS AND CONDITIONS CONTAINED HEREIN; AND THAT
YOU ARE SIGNING THIS AGREEMENT VOLUNTARILY AND OF YOUR OWN FREE WILL.


14.   EFFECTIVE DATE.  THIS AGREEMENT WILL NOT BECOME EFFECTIVE UNTIL THE DATE
(THE “EFFECTIVE DATE”) THAT IS THE EIGHTH DAY FOLLOWING YOUR SIGNING OF THIS
AGREEMENT, AS EVIDENCED BY THE DATE YOU HAVE INDICATED NEXT TO YOUR SIGNATURE
BELOW.  YOU MAY AT ANY TIME PRIOR TO THE EFFECTIVE DATE REVOKE THIS AGREEMENT BY
DELIVERING WRITTEN NOTICE OF REVOCATION TO: THE COMPANY AT 2050 SPECTRUM
BOULEVARD, FORT LAUDERDALE, FLORIDA 33309, TO THE ATTENTION OF THE GENERAL
COUNSEL.  IN THE EVENT YOU DO NOT ACCEPT THIS AGREEMENT OR, IN THE EVENT THAT
YOU REVOKE THIS AGREEMENT PRIOR TO THE EIGHTH DAY AFTER ITS EXECUTION, THIS
AGREEMENT, AND THE PROMISES CONTAINED IN IT, WILL AUTOMATICALLY BE NULL AND
VOID.  IF THE LAST DAY OF THE REVOCATION PERIOD FALLS ON A SATURDAY, SUNDAY OR
HOLIDAY, THE LAST DAY OF THE REVOCATION PERIOD WILL BE DEEMED TO BE THE NEXT
BUSINESS DAY.

If this Agreement is acceptable to you, please sign the enclosed duplicate
original and return the signed Agreement to me.  Again, we thank you for all of
your contributions to the Company and wish you the best of luck in all of your
future endeavors.

 

 

SPHERION CORPORATION

 

 

 

 

 

 

By:

/s/ Lisa G. Iglesias

 

 

 

Lisa G. Iglesias, Senior Vice President

Accepted and Agreed to:

 

 

 

 

 

 

By:

/s/ Byrne K. Mulrooney

 

 

 

 

Byrne K. Mulrooney

 

 

 

 

 

 

Dated: February 27, 2007

 

 

 


--------------------------------------------------------------------------------


Byrne K. Mulrooney
February 26, 2007
Page 9 of 10

Exhibit A

Section 6(b):  Extended No-Hire Provision

*

Exhibit A Acknowledged and Agreed:

 

 

 

 

 

 

/s/ Byrne Mulrooney

 

 

Byrne Mulrooney

--------------------------------------------------------------------------------

* Confidential portions omitted and filed separately with the Commission.


--------------------------------------------------------------------------------


Byrne K. Mulrooney
February 26, 2007
Page 10 of 10

Exhibit B

Section 6(c):  Extended Non-solicit of customers provision.

*

Exhibit B Acknowledged and Agreed:

 

 

 

 

 

/s/ Byrne Mulrooney

 

Byrne Mulrooney

--------------------------------------------------------------------------------

* Confidential portions omitted and filed separately with the Commission.


--------------------------------------------------------------------------------